Name: 95/533/EC: Commission Decision of 1 December 1995 establishing the ecological criteria for the award of the Community eco-label to single-ended light bulbs (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  consumption;  marketing;  European construction;  electronics and electrical engineering
 Date Published: 1995-12-15

 Avis juridique important|31995D053395/533/EC: Commission Decision of 1 December 1995 establishing the ecological criteria for the award of the Community eco-label to single-ended light bulbs (Text with EEA relevance) Official Journal L 302 , 15/12/1995 P. 0042 - 0044COMMISSION DECISION of 1 December 1995 establishing the ecological criteria for the award of the Community eco-label to single-ended light bulbs (Text with EEA relevance) (95/533/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas, in accordance with Article 6 of Regulation (EEC) No 880/92, the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'single-ended light bulbs` means:'all light bulbs which provide general purpose lighting and have single-ended, bayonet, screw or pin fittings. The bulbs must be connectable to the public electricity supply, and must be available for sale to the public.`Article 2 The environment performance and the fitness for use of the product group as defined in Article 1 shall be assessed by reference to the specific ecological and performance criteria set out in the Annex.Article 3 The product group definition and the criteria for the product group shall be valid for a period of three years from the date on which this Decision takes effect.Article 4 For administrative purposes the code number assigned to the product group shall be '008`Article 5 This Decision is addressed to the Member States.Done at Brussels, 1 December 1995.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.ANNEX A. ECOLOGICAL CRITERIA All the criteria detailed below must be achieved in order for a light bulb to qualify for an ecolabel.Criterion No 1: Energy efficiencyThe criterion is set according to energy input (wattage).The light output of a bulb must be equal to or greater than the following values:>TABLE>Criterion No 2: MercuryLamps should contain no more than 10 mg of mercury per lamp nor should they contain more than 1,4 mg of mercury per megalumen hour of light output.Mercury content should be tested by the method described in the Appendix to this Decision.Criterion No 3: Packaging (1)Laminates and composite plastics must not be used. All cardboard packaging must contain a minimum of 65 % recycled material (by weight).B. FITNESS FOR USE CRITERIA Criterion No 4: Product information(i) Operation at low temperaturesBulbs whose operation is impaired at low temperatures must be labelled to indicate that they are not suitable for external use at temperatures below 0 ° C.(ii) Dimmer switchesBulbs which do not operate on dimmer switches shall be labelled.(iii) Size and shapeA pictogram should be used to illustrate the relative size and shape of a compact fluorescent bulb compared to a conventional incadescent bulb.(iv) DisposalInformation (pictogram or otherwise) to consumers on the packaging shall draw attention to the appropriate disposal conditions.Criterion No 5: LifetimeExpected lifetime must be &ge; 8 000 hours.IEC 64, IEC 357, IEC 901, IEC 969 test shall apply as appropriate for the type of bulb. For bulbs covered by IEC 969, if the lifetime test has not been completed, operational lifetime as stated by the manufacturers on the packaging is acceptable pending the result of the test. The result of the IEC 969 lifetime test must be communicated to be the competent body as soon as it is available, and in any case within no longer than 18 months from date of the application for the label.Appendix METHOD TO TEST MERCURY CONTENT The arc tube is first separated from its plastic surrounds and associated electronics. The associated leadwires are cut as close to the glass seal as possible. The arc tube is placed in a suitably sized robust screw capped plastic bottle to which is added a 1 inch diameter porcelain ball and 25 ml of high purity concentrated nitric acid (70%). The bottle is sealed and shaken for a few minutes to reduce the arc tube to fine particle size, the stopper is periodically loosened to eliminate any possibility of pressure build-up. The contents of the bottle are allowed to react for 30 minutes during which time the contents are periodically agitated.The contents of the bottle are then filtered through an acid resistant filter paper and collected in a 100 ml graduated volumetric flask. Potassium dichromate is then added to the flask so that the final concentration is 1 000 ppm with respect to chromium. The flask is then made up to volume with pure water.Matched standards are made up on a concentration range up to 200 ppm mercury. The solutions are analysed using Flame Atomic Absorption at a wavelength of 253,7 nm with background correction on. From the results obtained and knowledge of the solution volume, the original mercury content of the light bulb can be computed.Adaptations to the details of the test method may be agreed by the competent body if they are necessary for technical reasons.(1) This criterion is provisional, pending the establishment of an overall approach for the inclusion of packaging aspects in eco-labelling criteria.